 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDJewish Orphan'sHome of Southern California a/k/aVistaDel Mar Child Care ServiceandAmericanFederation of State,County,and Municipal Em-ployees,AFL-CIO,Petitioner.Case 21-RC-12105June 10, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Orville S. Johnson.After the hearing and pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director for Region 21 issuedan Order transferring the case to the Board for deci-sion.Thereafter, the Employer and the Union filedbriefs.Pursuant, to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is a nonprofit California corpora-tion. The Employer is engaged in the treatment of emo-tionally disturbed children between the ages of 6 and18.Each child in the home must have at least oneJewish parent. In addition, the Employer provides anadoption service for unwed mothers and has a fosterparents home program. At the time of the hearing theEmployer had a total of 106 children receiving residen-tialcare, and approximately 11 children in fosterhomes. Its basic services encompass residential treat-ment, a foster home program, an aftercare program forchildren who were formerly residents, adoption ser-vices, and counseling services for unwed parents.Children receiving residential treatment live in eightcottages. Seven of these are located at its main facilityon Motor Avenue in Los Angeles, California; one cot-tage is located at the facility on Weddington Street inNorth Hollywood, California. The Employer operatestwo schools on the grounds at Motor Avenue. It alsomaintains an infirmary and has a medical staff com-posed of a pediatrician, a dentist, and three psychia-trists.As part of its services, it administers a religiousprogram. As an aid to its general fundraising efforts,the Employer operates a thrift shop, located approxi-mately 5 miles from the Motor Avenue facility, whereit sells used clothing and furniture it receives as dona-tions.For the fiscal year ending February 28, 1971, theEmployer's gross income from all services was approxi-mately $1,240,000. It recieved (1) $350,000 from thecounty of Los Angeles for care of county placed chil-dren; (2) $230,000 from contributions through the`United Way fund; (3) $250,000 through its own chari-table fundraising efforts; (4) $100,000 from charitablecontributions from various groups; (5) $130,000 fromprivate individuals for child tare; (6) $80,000 from re-tail sales of the thrift store; and (7) $100,000 fromincome on investments. The exact source of the invest-ment income is not set forth in the record. However;the Employer's business manager testified that the Em-ployer's investment portfolio consists of governmentbonds and "triple-A" securities traded on the ex-changes. The Employer receives approximately $400 to$500 per month from a New York agency for the careof a child in a foster home whose foster parents movedfrom New York to California bringing the child withthem.The Employer's total expenditure for goods and ser-vices was $210,000. Of that sum, payments of $110,000were made to the Philadelphia, Pennsylvania, office ofSawyer School Division of Automatic Retailers ofAmerica for food services provided by their local officeand west coast division. Another $500 was for othermiscellaneous items, purchased from outside Cali-fornia.The evidence in therecord establishes that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the National Labor RelationsAct. It further establishes that the revenues and ex-penditures of the Employer are sufficient in amount tomeet any of our ordinary jurisdictional standards.' Ac-cordingly, we find that the Employer exerts a substan-tial impact on commerce and that-it would effectuatethe policies of the Act to assert jurisdicition herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.Petitioner here 'seeks an overall bargaining unitcomposed of all the Employer's nonsupervisory em-ployees, with social workers and teachers, as profes-sional employees, having the right to a self-determina-tion election under Section 9(b)(1). The Employercontends that social workers, houseparents, counselors,teachers, and religious school teachers, because of thefunctional difference between the work of this group'In the absence of any specific standards for this type of operation, wehave applied existing standards, but we leave open the question of whetheror not to establish a specific standard for such cases. SeeThe Children'sVillage, Inc.,186 NLRB No 137.191 NLRB No. 11 VISTA DEL MAR CHILD CARE SERVICEand the work performed by the Employer's other em-ployees, cannot properly be included in a unit withemployees who are not directly involved in the Em-ployer's child care functions. The Employer agreeswith Petitioner that social workers and teachers, asprofessional employees, have the right to a self-deter-mination election.The Employer has the following employees with thefollowing functions: (1) 11 social workers who are re-sponsible for the children in the foster homes and rela-tions with the child, parents, and foster parents in car-rying out the prescribed programs; (2) 4 teachers whoteach at the Employer's schools; (3) 28 houseparentswho supervise the children in the cottages; (4) 10counselorswho work closely with the social workersand houseparents in the area of recreational programs;(5) 4 infirmary employees including a licensed voca-tional nurse and three nurse's assistants who performvarious nursing functions; (6) several part-time teach-ers to teach the children religion; (7) 12 clerical em-ployees who perform normal office functions; (8) 12maintenance employees to maintain the grounds; (9) 3employees who staff the thrift shop.All employees are presently covered by one of twopersonnel codes. All live-in employees and all counse-lors, including two live-in maintenance employees anda live-in gardener, are covered by a code entitled, "Per-sonnel Practices Code for Child-Care, Live-in and Pro-gram Staff." The remaining employees, including childcare, maintenance, and clerical employees, are coveredby a code entitled, "Personnel Code for the agencies ofthe Jewish C. Federation Council of Greater Los An-geles." Each of these is an extensive document coveringthe hours, wages, and other terms and conditions ofemployment.In our opinion the unit sought by the Petitioner isappropriate. The employees in the overall unit have acommunity of interest. This community of interest isdemonstrated by the many similarities in the terms andconditions of their employment as set forth in the twopersonnel codes. The difference in their functions as tothe care of the children who are treated by the Em-ployer do not sufficiently detract from this communityof interest to warrant our finding that the unit soughtby the Petitioner is inappropriate. Accordingly, weshall direct separate elections in the following votinggroups:(a) All employees, including nurses, houseparents,counselors, clerical, and maintenance employees,employed at the Employer's 3200 Motor Avenue,Los Angeles, California, and 11909 WeddingtonStreet, North Hollywood, California, facilities andThrift Store employees at the 8566 West Pico, LosAngeles, California, store, excluding all other em-ployees,professional employees, guards, andsupervisors, as defined in the Act.33(b)All social workers and teachers employed atthe Employer's 3200 Motor Avenue, Los Angeles,California,- and 11909 Weddington Street, NorthHollywood, California, facilities, excluding allnonprofessional employees, guards, and super-visors, as defined in the Act.The employees in the professional voting group, (b),will be asked two questions on their ballots:(1) Do you desire to be included in the same unit asother employees of Vista Del Mar for the purposes ofcollective bargaining?(2) Do you desire to be represented for the purposesof collective bargaining by the American Federation ofState, County and Municipal Employees, AFL-CIO?If a majority of the employees iii voting group (b)vote "Yes" to the first question, indicating they wish tobe included in a unit with the nonprofessional em-ployees, they will be so included. Their votes on thesecond question will then be counted together with thevotes of the nonprofessional voting group, (a), to decidethe representative for the whole unit. If, on the otherhand, a majority of the professional employees in vot-ing group (b) do not vote for the inclusion, they will notbe included with the nonprofessional employees, andtheir votes on the second question will then be sepa-rately counted to decide whether they want to be repre-sented in a separate professional unit. ,We make the following findings in regard to theappropriate unit:(1) If a majority of the professional employees votefor inclusion in a unit with nonprofessional employees,we find that the following employees will constitute aunit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All employees, including social workers, teachers,nurses, houseparents, counselors, clerical, andmaintenance employees employed at the Em-ployer's 3200 Motor Avenue, Los Angeles, Cali-fornia, and 11909 Weddington Street, North Hol-lywood, California,facilities,and Thrift Storeemployees at the 8566 West Pico, Los Angeles,California, store, excluding all other employees,guards, and supervisors, as defined in the Act.(2) If a majority of the professional employees do notvote for inclusion in the unit with nonprofessional em-ployees, we find that the following two groups of em-ployees will constitute separate units appropriate forcollective bargaining within the meaning of 9(b) of theAct:(a) All employees, including nurses, houseparents,counselors, clerical, and maintenance employees,employed at the Employer's 3200 Motor Avenue,Los Angeles, California, and 11909 WeddingtonStreet, North Hollywood, California, facilities andThrift Store employees at the 8566 West Pico, LosAngeles, California, store, excluding all other em- 34'DECISIONS`.GFNATIONAL LABOR RELATIONS BOARDployees,professionalemployees,guards,andsupervisors, jas,defined,in`the Act.(b)All social.woi,,kers'=andtteaehers,employed atthe Employer's 3200 Motor Avenue,.L;os Angeles,California, and 11909 Weddington Street, North'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election shall have access to lists of voters and their addresseswhich may be used to communicate with them.Excelsior Underwear Inc.,156 NLRB 1236;N.L.R B. v Wyman-Gordon Co.,394 U.S. 759. Accord-ingly, it is hereby directed that election eligibility lists, containing the names`Hollywood,California, facilities, excluding allnonprofessional employees, guards, and super-visors, as defined in the Act.[Direction of Tlections2 omitted from publication.]and addresses of all eligible voters, must be filed by the Employer with theRegional Director for Region 21 within 7 days of the date of this Decisionand Direction of Elections. The Regional Director shall make the listsavailable to all parties to the elections. No extensions of time to file theselists shall be granted by the Regional Director except in extraordinarycircumstances. Failure to comply with this requirement shall be grounds forsetting aside the elections whenever proper objections are filed.